Citation Nr: 0419434	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-50 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the severance of service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1972; he went AWOL (absence without official leave) on two 
different occasions, from July 5, 1967 to October 4, 1967, 
and from February 29, 1968 to January 3, 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that severed service connection for 
hepatitis, finding that there was clear and unmistakable 
error in a November 1996 RO decision that granted service 
connection for the disability.  

Previously, in a May 1997 decision, a hearing officer found 
that clear and unmistakable error had been made by the RO in 
the November 1996 decision, and proposed that service 
connection be severed under 38 C.F.R. § 3.105(d).  The Board 
notes that in the May 1997 decision, the hearing officer also 
denied an increased evaluation for then service- connected 
hepatitis.  

In March 2000, the Board remanded the matter to the RO for 
additional development.  By way of a Supplemental Statement 
of the Case issued in November 2001, the RO continued and 
affirmed the propriety of the severance of service connection 
for hepatitis.  

In June 2002, the Board issued a decision finding the 
severance of service connection for hepatitis proper.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2003, the 
parties to the appeal filed a Joint Motion for Remand.  By an 
Order of that same month, the Court vacated the Board's June 
2002 decision and remanded the matter for additional action.  

For the reasons set forth below, the appeal is REMANDED to 
the RO.  VA will notify you if further action is required on 
your part.


REMAND

As the parties pointed out in the Joint Motion for Remand, 
dated in October 2003, while the veteran's claim was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted, and that 
liberalizing law is applicable to the veteran's claims 
because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

In the joint motion, citing the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002), the parties agreed that 
the case needed to be remanded because VA had failed to 
satisfy its duties to notify and assist under the VCAA.  With 
respect to the former duty, the parties essentially concluded 
that VA had not specifically provided the veteran with notice 
of the allocation of the burdens for obtaining evidence 
necessary to his claim, or of the evidence necessary to 
substantiate his claim.  Accordingly, on remand, the RO must 
send the veteran a letter advising him of which portion of 
the evidence he is to provide, which part, if any, the RO 
will attempt to obtain on his behalf, and a request that the 
appellant provide any evidence in his possession that 
pertains to this claim.

Under the circumstances, action by the RO is required to 
satisfy the notification provisions of the VCAA.  After 
providing the required noticed, the RO should obtain any 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures of 38 C.F.R. § 3.159 (2003).  

Additionally, in March 2004, the veteran submitted additional 
evidence with respect to his claim to the Board without a 
waiver of initial AOJ review of the evidence.  See, 38 C.F.R. 
§ 20.1304.  As such, the evidence must first be considered by 
the RO prior to the Board's consideration of such on appeal.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The RO should send the veteran and 
his attorney a letter explaining the 
VCAA, including the duty to assist and 
notification provisions contained 
therein.  In doing so, the letter should 
explain what, if any, information 
(medical or lay evidence) is necessary to 
substantiate the claim that service 
connection for hepatitis be maintained.  
A general form letter, prepared by the 
RO, not specifically addressing benefits 
and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  

3.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim in light of 
all pertinent evidence (to specifically 
include evidence added to the record 
since the November 2001 Supplemental 
Statement of the Case) and legal 
authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



